DETAILED ACTION
This office action is a response to an application filed on 02/24/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Acknowledgment is made of applicant’s claim for priority. The certified copy has been filed in provisional application No. 62/738640 on 09/28/2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

\


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-4, 8-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 2013/0055112 A1) in view of Blattner et al (US 2007/0168863 A1).

Regarding claim 1, Joseph discloses a system (abstract; a system) comprising:
a processor (paragraph [0066]; application server); a memory having instructions stored thereon when executed by the processor, causes the system to perform operations comprising:
causing a communication interface for a communication session to be displayed by a first client device, by a second client device, and by a third client device respectively (Fig. 1e and 1g, paragraph [0067] and [0068]; chat session is displayed on user devices including a first user device and a second user device and a third user device)
wherein the communication session is between a plurality of client devices including the first client device, the second client device and the third user device wherein the communication interface comprises a first avatar (Fig.1f; avatar regarding first user) associated with a first user of the first client device (Fig.1g, paragraph [0068]; chat session or communication session is between plurality of devices including first and second client devices because chat session is group chat session), receiving from the paragraph [0513] and [0514]; the user or first client device selected the participant to send the special notification or private notification by clicking on their avatar in the conversation room) in the communication session ( Fig.1a and paragraph [0513] and [0514]; conversation room); 
causing a private notification sending interface to be displayed in the communication interface (Fig.24a, communication interface or user interface) on the first client device (Fig.24a, paragraph [0535]; user can select feature for sending private notification or special notification such as in the direct message feature, the first user can control who is to receive notification, and who is to the message without special notification, for example user may press on an avatar and choose to silence him)
receiving from the first client device a confirmation to send the private notification to the second client device (paragraph [0535]; in the direct message feature, a user control who is receive the special notification or private notification; paragraph [0513] and [0514]; user clicked on the avatar of the participant to send the special notification or private notification wherein user’s click on avatar can be considered as confirmation to send the private notification); 
Joseph does not explicitly disclose in response to receiving the first client device the confirmation to send the private notification to the second client device in the communication session, generating the private notification at the second client device, wherein generating the private notification includes:
causing the first avatar in the communication interface on the second client device to perform an animation and

Blattner et al disclose in response to receiving the first client device the confirmation (Fig.6; 608, 610; receive input of text of a message to be sent from the user of client 1 or sender or first client device wherein receive input of text of a message can be considered as receive confirmation to send; paragraph [0191]; instant message sender uses instant message sender system or first client device to send a text message to instant message recipient using instant message recipient system) to send the private (paragraph [0003]; instant messages are private messages) notification to the second client device (paragraph [0191]; the instant message is sent from sender system or first client device includes text trigger that cause animation of the sender avatar on the instant message recipient system (i.e. second client device)) in the communication session (paragraph [0164]; chat service, paragraph [0165]; group chat room and paragraph [0126]; personalities or self expression items such as avatar, features and functionalities are used while participating in a chat room), generating the private notification at the second client device (paragraph [0191]; the recipient avatar is animated (i.e. second client device)), wherein generating the private notification includes:
causing the first avatar in the communication interface (paragraph [0191]; sender avatar is shown on the instant message recipient system or second client device) on the second client device to perform animation (paragraph [0191]; cause the animation of the sender avatar (i.e. the first avatar)  on the instant message recipient system (i.e. second client device))
paragraph [0125]; self expression items includes animation, sound; paragraph [0131]; the sender (i.e. first client device) forbids certain personality or self-expression which includes animation to be shown to designate some instant message recipients or groups (i.e. third client device) that means the third client device or the recipient will not receive self-expression such as sender’s avatar animation) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting and clicking avatar to send special notification or private notification to the selected user of Joseph with the method communicating the sender’s avatar appearance or mood to the recipient of Blattner in order to interact each other using self-expression taught by Blattner.

Regarding claim 2, Joseph in view of Blattner discloses the system of claim 1, wherein the communication interface includes a chat presence bar that includes a plurality of presence indicators associated with users of the client devices, respectively.(Joseph; Fig.3f, paragraph [0293]; chat presence bar includes presence indicators such as active status (“orange”) associated with users) wherein the users of the client devices includes the first user, a second user of the second client device and a third user of the third client device. (Joseph; paragraph [0067] and [0068]; chat session is displayed on user devices including a first user device and a second user device and a third user device)

Regarding claim 3, Joseph in view of Blattner discloses the system of claim 2, wherein
when the first user is present in the communication session (Joseph; Fig.24e, the plurality of users are displayed in the communication session and one of the users is first user), causing the first avatar to be displayed with the presence indicator (Joseph; paragraph [0299]; presence indicators are green, orange and gray which are status indicator of users) associated with the first user in the chat presence bar included in the communication interface displayed on the second client device and the communication interface displayed on the third client device (Joseph; claim 41, 42, apparatus for displaying, on a screen, a plurality of avatar is operative to visually display one property of individual chat participant by modifying at least characteristic of the avatar from among the plurality of avatars which corresponds to the individual chat participant, the characteristics of avatar is color, color represents the status of individual chat present, Participant’s color is changed to active status in all active participant screens including second client device and third client device),
 when the second user is present in the communication session causing a second avatar (Joseph; Fig.24e, the plurality of users are displayed in the communication session and one of the users is second user) to be displayed with the presence indicator (Joseph; paragraph [0299]; presence indicators are green, orange and gray which are status indicator of users) associated with the second user in the chat presence bar included in the communication interface displayed on the first client device and the communication interface displayed on the third client device, wherein the second avatar is associated with the second user ( Joseph; claim 41, 42, apparatus for displaying, on a screen, a plurality of avatar is operative to visually display one property of individual chat participant by modifying at least characteristic of the avatar from among the plurality of avatars which corresponds to the individual chat participant, the characteristics of avatar is color, color represents the status of individual chat present, Participant’s color is changed to active status in all active participant screens including second client device and third client device) and 
when the third user is present in the communication session, causing a third avatar (Joseph; Fig.24e, the plurality of users are displayed in the communication session and one of the users is second user) to be displayed with the presence indicator (Joseph; paragraph [0299]; presence indicators are green, orange and gray which are status indicator of users) associated with the third user in the chat presence bar included in the communication interface displayed on the first client device and the communication interface displayed on the second client device, the third avatar associated with the third user of the third client device.( Joseph; claim 41, 42, apparatus for displaying, on a screen, a plurality of avatar is operative to visually display one property of individual chat participant by modifying at least characteristic of the avatar from among the plurality of avatars which corresponds to the individual chat participant, the characteristics of avatar is color, color represents the status of individual chat present, Participant’s color is changed to active status in all active participant screens including first user device and second user device) 

Regarding claim 4, Joseph in view of Blattner discloses the system of claim 3, wherein the request to send the private notification to the second client device is received ( Joseph ;paragraph [0513]; user selected the participants to send the special notification or private notification, paragraph [0514]; user selected the participants to send the special notification by clicking on their avatar in the conversation room ) when the first client device detects a selection of the presence indicator associated with the second user.(Joseph; claim 41, 42, paragraph [0012]; user status or availability or presence indicator is represented by avatar, paragraph [0513] and [0514]; when user requests to send special notification or private notification, user selects user’ avatar and clicks user’ avatar which includes presence indicator such as orange color for availability please see paragraph [0293])

Regarding claim 8, Joseph in view of Blattner discloses the system of claim 1, wherein generating the private notification at the second client device further comprises: causing the second client device to vibrate or generate a sound.(Joseph; paragraph [0513]; generating private notification at client device that generate a sound because private notification or special notification includes sound)

Regarding claim 9, claim 9 is rejected for the same reason as set forth in claim 1.

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 2.

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 3.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 4.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 8.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 1 as a non-transitory computer-readable storage medium of the system of claim 1.


7.	Claims 5-6, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 2013/0055112 A1) in view of Blattner et al (US 2007/0168863 A1) and Naveh et al (US 2014/0101243 A1).

Regarding claim 5, Joseph in view of Blattner discloses the system of claim 4, wherein the confirmation to send the private notification from the first client device is received when the first client device detects a selection of the second avatar displayed on the first client device (paragraph [0055]- [0057] and [0513]-[0514]; receiving a confirmation such as selecting the designated participant by clicking on their avatar in the conversation room from the user interface or the first client device)
Joseph in view of Blattner does not explicitly disclose the confirmation is received when the first client device detects a selection of the second avatar displayed on the first client device that exceeds a predetermined time threshold.
Naveh discloses the confirmation is received when the first client device detects a selection of the second avatar displayed on the first client device that exceeds a predetermined time threshold (Fig. 2, content object 214 user profile, 212 user ID, paragraph [0044]; the user has been clicking the content object or user profile or user ID or avatar for more than a predetermined period time, system receives message or confirmation relating user activities such as clicking,)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting and clicking avatar to send special notification or private notification to the selected user of Joseph in view of Blattner with the method monitoring and detecting selecting of avatar or content object to confirm user activity of Naveh in order to improve user interaction in social networking taught by Naveh.

Regarding claim 6, Joseph in view of Blattner and Naveh discloses the system of claim 5, wherein Joseph discloses causing the private notification sending interface to be displayed (Joseph; Fig.24a, paragraph [0514];displaying private notification sending interface by clicking on the selected user) 
Joseph does not disclose causing the second avatar displayed on the first client device to perform an acknowledgement animation.
Blattner discloses causing the second avatar displayed on the first client device to perform an acknowledgement animation.(Blattner; paragraph [0010]; lines 14-16; the second avatar is animated (i.e. acknowledgement animation) such as the first avatar appears to interact with the second avatar) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting and clicking avatar to send special notification or private notification to the selected user of Joseph 

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 5 .

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 6.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 5 as the non-transitory computer-readable storage medium of claim 5.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 6 as the non-transitory computer-readable storage medium of the system of claim 6.

8.	Claims 7, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 2013/0055112 A1) in view of Blattner et al (US 2007/0168863 A1) in view of Jaynes et al (US 2015/0067106 A1).

Regarding claim 7, Joseph in view of Blattner discloses the system of claim 1, wherein generating the private notification at the second client device (Joseph; paragraph [0558]; the selected user receives private notification or special notification, paragraph [0519]; user gets special notification, paragraph [0555]; generating private notification or special notification on the client device according to notification setting) further comprises: causing the first avatar displayed on the second paragraph [0159] and [0160]; sender’ avatar is animated such as frown, cry, the recipient is made able to perceive the updated or animated avatar , a change in the sender avatar may be communicated to the recipient independently of the sending of a communication that means the sender avatar or first avatar on the interface of the second client device or recipient device performed animation) to perform animation (Joseph; paragraph [0191]; lines 14-18; cause the animation of the sender avatar on the instant message recipient system)
Joseph in view of Blattner does not explicitly disclose the animation comprises the first avatar winking, nudging, or moving in relation with the presence indicator.
Jaynes discloses the animation comprises the first avatar (Fig.3, 305(1)) winking, nudging, or moving (paragraph [0044]-[0046]; user icon or first avatar is repositioning, fading) in relation with the presence indicator (paragraph [0047]; 305 graphical present indicator)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting and clicking avatar to send special notification or private notification to the selected user of Joseph in view of Blattner with the method Jaynes in order to convey information about the group of users of a shared display taught by Jaynes.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 7.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claims 7 and 8 as the non-transitory computer-readable storage medium of the system of claims 7 and 8.

Response To Arguments
9.	The applicant’ arguments regarding claims 1, 9 and 17 have been carefully considered.
Response to applicant’ arguments on third paragraph page 9, the applicant argues that the reference Joseph in view of Blattner fails to teach the elements “receiving from the first client device a request to send a private notification to the second client device in the communication session” and “in response to receiving from the first client device the confirmation to send the private notification to the second client device in the communication session, causing the first avatar in the communication interface on the second client device to perform an animation and causing the first avatar in the communication interface on the third client device to not perform the animation”. However, Joseph in view of Blattner discloses “receiving from the first client device a request to send a private notification to the second client device in the communication session” in paragraph [0513] and [0514] of Joseph which discloses the user or the first client device selected the participant or the second client device to send the special notification or private notification by clicking on their avatar or second client device ‘avatar in the conversation room wherein clicking avatar of the participant is requesting to send the private notification. The rest of limitations is disclosed by Blattner. Please see Blattner  in Fig.6; 608, 610, receive input of text of a message to be sent from the user of 

Response to applicant’ arguments on first paragraph of page 10, the applicant argues that Blattner discloses a one-to-one instant messaging communications session between a sender and a recipient. The claim recites “the communication session is between a plurality of client devices including the first client device”. The communication interface in Blattner is not between a first, second and third client device. However, the Blattner discloses instant message host system supports chat service in paragraph [0164]. The 

Response to applicant’ arguments on second paragraph page 10, the applicant further argues that since there is no teaching of  “a third client device” in this instant messaging communication session in Blatter, the text message being sent from the sender to the recipient cannot correspond to a request to send a private notification to the second client device in the communication session between a plurality of client devices including the first client device, the second client device and the third client device. However, the Blattner discloses instant message host system supports chat service in paragraph [0164]. The Blattner further discloses participate in group chat rooms in paragraph [0165] and personalities or self expression items such as avatar, features and functionalities are used while participating in a chat room in paragraph [0126]. The Figure 1 and paragraph [0003] of the Blattner further discloses the plurality of participants or users. Therefore, the Blattner discloses a third client device in the instant messaging communication session. The Blattner further discloses the text message being sent from the sender to the 

Response to applicant’ arguments on last paragraph of page 10, the applicant’s argues that there is not teaching of a communication interface for a communication session between a first, second and third client device. Blattner discloses instant message host system supports chat service in paragraph [0164]. The Blattner further discloses participate in group chat rooms in paragraph [0165] and personalities or self expression items such as avatar, features and functionalities are used while participating in a chat room in paragraph [0126]. The Figure 1 of the Blattner further discloses the plurality of participants or users. Therefore, Blattner teaches a communication interface for a communication session between a first, second and third client device. The applicant’ arguments are not persuasive.

Response to applicant’ arguments on second paragraph of page 11, the applicant’ argues that there is no teaching in Blattner “request to send a private notification to the second client device”. However, the combination of Joseph and Blattner discloses “a request to 
For the stated reasons, the applicant’s arguments are not persuasive.

Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Clediere US 2018/0302478 A1 (Private communication session in an online social networking) which discloses private communication session. 
Nassirzadeh US 2017/0374173 A1 (Platform for establishing communication and interaction between users and a method thereof) which discloses user interaction.

11.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained 

/A. M. A./
Examiner, Art Unit 2452



/Patrice L Winder/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        


.